Citation Nr: 0500952	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  03-14 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for coccydynia due to 
removal of the coccyx, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for residual scars 
from removal of the coccyx, currently evaluated as 10 percent 
disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1979 to January 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision issued by the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which continued the veteran's 10 
percent disability rating for coccydynia, established a 
separate 10 percent disability rating for his residual scars, 
and denied entitlement to a TDIU rating.  The veteran's 
notice of disagreement was received in July 2002 and a 
statement of the case (SOC) was issued in April 2003.  The 
veteran perfected his appeal the following month.

A hearing was held before the undersigned Veterans Law Judge 
via videoconference in August 2003.  Thereafter, this matter 
was remanded for further development to the RO via the 
Appeals Management Center in Washington, DC.  The requested 
development is now complete and this matter is again before 
the Board for appellate review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
issues decided herein has been developed and obtained and all 
due process concerns have been addressed.

2.  The veteran's partial removal of the coccyx is manifested 
by painful residuals.

3.  The veteran has two surgical scars that are well healed 
with no apparent cyst, puncture wound, or any specific 
laceration.  

4.  In the area of the veteran's body at issue there is some 
minor, superficial skin breakdown, tenderness, and no 
underlying tissue loss.

5.  The veteran is service connected for residuals a partial 
removal of his coccyx, to include coccydynia and surgical 
scars, with a combined 20 percent disability rating.

6.  The veteran's service-connected coccyx disability, alone, 
is not sufficiently disabling as to preclude him from 
securing or following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for coccydynia due to removal of the coccyx have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3, 4.7, 4.10, 4.14, 4.71a, Diagnostic Code 5298 
(2004).

2.  The criteria for a disability rating in excess of 10 
percent for residual scar from removal of the coccyx have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3, 4.7, 4.10, 4.14, 4.118, Diagnostic Codes 7801-
7804 (2004); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2002); 
Esteban v. Brown, 6 Vet. App. 259 (1994).

3.  A TDIU rating is not warranted.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As an initial matter, the Board must address the notice and 
duty to assist requirements of VA.  VA must notify the 
claimant of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Prior to adjudication of his increased rating claim, 
the appellant was notified by letter in April 2002 of VA's 
duty to assist with his claim and that evidence was needed to 
show that his disabilities had increased in severity.  The 
letter also informed him that VA would make reasonable 
efforts to obtain evidence relevant to his claim but that he 
had to provide VA with enough information about the evidence 
so that a request could be made.  He was reminded that while 
VA would help him obtain evidence, ultimate responsibility 
for providing the information and evidence to support his 
claim remained with him.  He was specifically asked to submit 
the evidence requested, and may be considered advised to 
submit any pertinent evidence in his possession for his 
increased rating claims.

In May 2004, the veteran was sent another letter regarding 
VA's duty to assist with his claims that specifically 
requested that he submit any evidence in his possession and 
reminded him of what portion of the evidence for which he was 
responsible and which part of the evidence it was VA's duty 
to obtain.  The May 2004 letter specifically notified him of 
the evidence necessary to establish entitlement to a TDIU 
rating.  The letter specifically requested that the veteran 
submit additional evidence from his previous employer or 
authorize VA to obtain the evidence on his behalf.

Because the VCAA notice for the veteran's claim of 
entitlement to a TDIU rating was not provided to the veteran 
prior to adjudication of this portion of his claim, the 
timing of that notice does not comply with the express 
requirements of the law.  See 38 U.S.C.A. § 5103(a) (West 
2002).  Nevertheless, a TDIU claim is in essence a claim for 
an increased rating and the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claims and to respond to VA notices.  Accordingly, the 
Board considers the VA's notice requirements have been met 
and any issue as to timing does not prejudice him.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The veteran was afforded VA examinations in June 
2002 and July 2004.  38 C.F.R. § 3.159(c)(4) (2004).  Every 
effort to aid the veteran to support the his claims has been 
made.  Private medical records, employment records, Social 
Security records, and lay evidence has been associated with 
the veteran's claims folder.  

He was notified by letter in June 2002 that reasonable 
efforts to obtain private clinic evidence was unsuccessful 
and afforded the opportunity to obtain and submit the 
evidence himself.  See 38 C.F.R. § 3.159(e) (2004).  Although 
not submitted, much of this clinical evidence was included in 
records submitted from a private physician. 

In addition, the veteran did not authorize VA to obtain 
employment evidence on his behalf as sought by the Board in 
its May 2004 Remand.  Therefore, the Board concludes that no 
further assistance to the veteran regarding development of 
evidence is required, and would be otherwise unproductive and 
futile.  See 38 U.S.C.A. § 5103A(b)(3) (West 2002); McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997). 

Increased Ratings

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities (Schedule).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2004).

Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3 
(2004).  The determination of the merits of the claim must be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board notes that 
evidence supporting a claim or being in relative equipoise is 
more than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

To evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 
(2004).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, only the present level of disability is 
of primary concern.  Although a rating specialist is directed 
to review the recorded history of a disability to make a more 
accurate evaluation under 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

An April 2000 private clinic record shows that the veteran 
complained of local discomfort and occasional breakdown of 
the skin.  On examination, the soft tissue coverage was 
adequate.  An April 2000 private clinic letter contains the 
veteran's complaints of pain but shows that physical 
examination revealed a healed area over the coccyx with 
intact sensation.  He had symmetric reflexes in the upper and 
lower extremities and straight leg raising and Patrick's 
testing were both negative.  An April 2000 private radiology 
report contains an impression of probable post-operative 
changes in the tip of the coccyx, with no magnetic resonance 
findings to suggest acute fracture or inflammation.

A June 2000 private X-ray report reflects no significant 
interval change since January 1998.  The report contains an 
impression of a minimal anterior angulation of one of the 
proximal coccyx over the distal sacrum.  The rest of the 
coccyx was not visualized from previous surgery.

A July 2000 private consultation record shows that the 
veteran was not better after attempts at corticosteroid 
injections as well as change in pain medicine.  The record 
indicates that the veteran still had pain but the consultant 
did not feel there was much else to be done except for 
possible surgical excision.  

A September 2000 private consultation record shows that 
physical examination of the veteran revealed a well-healed 
surgical incision without erythema or induration over the 
coccyx.  There was point tenderness over the residual coccyx 
with downward pressure.  The consultation record indicates 
that neurological testing revealed good muscle tone and mass 
at the lower extremities and the veteran had symmetrical 
reflexes.  He had intact sensation.  Digital examination was 
attempted which the report reflects revealed no obvious 
palpable masses in the rectum.

An April 2001 private clinic record indicates that the 
veteran phoned to cancel his scheduled surgery less than 
thirty minutes prior to his appointment.  An April 2001 
letter reflects that the consultant would no longer be 
available to provide medical care to the veteran as the 
consultant felt that he could not offer the veteran any 
further treatment options.  The consultant's professional 
opinion was that surgery was the veteran's best option but 
the veteran cancelled the surgery and failed to keep a 
subsequent appointment.

The veteran's December 2001 claim reflects that he asserted 
that his service-connected disability caused him constant 
pain and the area of the removal would break open and bleed 
"from time to time" when he bent over.

A June 2002 VA bone examination report reflects that the 
veteran indicated that he had a cyst that would break open 
and bleed with any increased activity.  Physical examination 
revealed a well-healed surgical scar that was extremely 
tender to palpation about the coccyx area.  The report 
contains an impression of coccydynia with extreme disability 
secondary to in-service coccyx removal.

A June 2002 VA scars examination reflects that the veteran 
complained of constant pressure on the coccyx area causing 
him intense pain such that he only slept for three to four 
hours at night.  Physical examination revealed a scar on the 
supragluteal cleft measuring approximately 2.0 centimeters in 
length.  The scar was barely palpable, but pain was elicited 
upon deep palpation.  There was no erythema, no inflammation, 
and the surrounding skin did not feel warmer.  The report 
contains an assessment of a scar consistent with an excision 
from the supragluteal cleft.  The examiner felt strongly that 
the veteran's needs be addressed as the was incapacitated by 
the pain he experienced from his lesion.

The veteran asserts in a July 2003 statement that his post-
surgical scars are much larger than 2.0 centimeters.  The 
veteran also indicated that he could not go to the toilet, 
sit, or stand without pain.  He indicated that he had not 
been able to hold down fulltime employment since his 
discharge from active duty and that while his family would 
qualify for welfare and food stamps, he did not feel that he 
should have to live such a lifestyle.  The veteran also 
submitted a photo of his post-surgical scars, taken by his 
spouse.

The August 2003 hearing transcript reflects that the veteran 
pointed to his service to bolster his character and again 
indicated that he had not been able to work fulltime in the 
last 20 years without problems.  The veteran does not feel 
that further surgery would solve anything, referring without 
specificity to Internet research that he conducted.  He 
stated that his disability interfered with driving, as he had 
to pull off the road every 30 to 40 miles due to pain.  The 
transcript reflects that he also testified that he had pain 
with wiping after using the bathroom.  He referred to pain at 
the base of his spine and numbness in the buttocks.  The 
veteran was rather non-responsive when questioned as to 
whether he had sought alternate employment, merely indicating 
that no one wanted to hire someone who cannot work 40 hours 
per week.

A July 2004 VA spine examination report reflects that the 
veteran stated that he could not sit for extended periods of 
time because of excruciating pain and he referred to his cyst 
breaking open and bleeding upon occasion.  He stated that he 
could not work secondary to his pain and that he would not 
submit to surgical treatment until he was given better odds 
of improvement (better than the 50/50 odds he indicated the 
surgeon had given him).  The report shows that physical 
examination revealed a well-healed surgical scar of the 
coccygectomy with exquisite tenderness that increased with 
palpation.  There was no apparent cyst or puncture wound from 
which blood could be expressed and no specific laceration.  
The report indicates that the skin breakdown found upon 
examination was minor and very superficial which appeared to 
be caused by constant irritation from wiping rather than any 
deeper cyst or collection of blood or fluid.  The report 
indicates that the veteran was uncooperative with any further 
examination.  The report reflects that it actually took 
repeated requests just to get the veteran to sit and shows 
that he was uncooperative with any type of motor or sensory 
examination, stating that the pain hurt too much.

A July 2004 VA scars examination reflects that the veteran 
indicated that he took Vicodin and Ambien to help him sleep 
and to alleviate pain.  Physical examination revealed two 
perpendicular, parallel, vertically oriented, slightly 
hypertrophic scars.  The report shows that the scars appeared 
well healed and each one was three centimeters in length and 
two centimeters in diameter.  The area was tender to touch 
and there was a minimal amount of serosanguineous drainage.  
The examination report reflects that the examiner indicated 
that the veteran's pain appeared out of proportion with the 
clinical findings.

The veteran's current 10 percent disability rating 
contemplates the removal of the coccyx with painful 
residuals. 38 C.F.R. § 4.71a, Diagnostic Code 5298 (2004).  A 
noncompensable rating is assigned for partial or complete 
removal of the coccyx, without painful residuals.  Id.  Here, 
the evidence of record clearly shows complaints of painful 
residuals of the veteran's partial coccyx removal.  The 10 
percent disability rating in place is the maximum schedular 
rating provided for a disability of the coccyx.   

The RO also appropriately considered (and established) a 
separate disability rating for the veteran's surgical scars.  
See Esteban v. Brown, 6 Vet. App. 259 (1994).  Prior to 
August 2002, a superficial scar that was tender and painful 
upon demonstration warranted a 10 percent disability rating.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).  Likewise, 
scars that were superficial, poorly nourished with repeated 
ulceration were assigned a 10 percent rating Diagnostic Code 
7803 (2002).  Under the revised regulation, a 10 percent 
disability rating is assigned for superficial scars that are 
painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 
7804 (2004).  A 10 percent rating is also warranted under 
Diagnostic Code 7803 (2004) for a superficial and unstable 
scar, i.e., with frequent loss of covering of skin over the 
scar.  

The objective medical evidence of record consistently 
describes the veteran's scars as well healed, yet there is 
tenderness and on one occasion there was drainage.  
Nevertheless, the objective evidence does not sustain the 
veteran's assertions that he has a cyst that opens and bleeds 
upon occasion merely by bending over.  Moreover, the record 
shows that most of any skin breakdown was superficial and 
likely caused by constant irritation from wiping rather than 
any deeper cyst or collection of blood or fluid.  As such, 
the separate disability rating for a tender scar with some 
instability is appropriate in the instant case.

A higher rating based on his scars is not warranted.  Under 
the revised regulations, disability ratings in excess of 10 
percent are available for scars that are deep or cause 
limitation of motion.  See 38 C.F.R. § 4,118, Diagnostic 
Code 7801  (2004).  The objective, medical evidence of record 
consistently shows that the veteran's surgical scars are not 
associated with any underlying tissue loss and therefore are 
not deep scars.  Id. at Note 2.  Likewise, they do not appear 
to be productive of limited motion, or otherwise limit the 
function of any underlying part.  

Furthermore, while the veteran complained of numbness of the 
buttocks, this appears more related to lumbosacral issues, 
rather than the coccyx.  And, while contemporaneous evidence 
of any additional disability due to the veteran's service-
connected coccyx disability was sought, the July 2004 VA 
spine examination report reflects that the veteran was 
uncooperative with any type of motor or sensory examination.  
Due to a lack of objective evidence, combined with the 
veteran's refusal to be examined, the Board must conclude 
that a separate rating for a condition associated with 
numbness is not warranted in the instant case.

In brief, the Board notes that the veteran is rated at the 
maximum schedular ratings for his service-connected coccyx 
disability and the associated surgical scars.  Therefore, the 
Board concludes that the preponderance of the evidence is 
against the veteran's increased rating claims.  

In reaching this decision, the Board notes that the veteran 
has complained of extreme pain, referred to a lack of sleep 
due to pain, and indicated his coccyx disability interfered 
with his ability to maintain employment.  While the hearing 
transcript reflects that the veteran pointed to the fact that 
surgery was recommended for his coccyx disability to support 
his assertions, subsequent evidence of record shows that the 
veteran's complaints of pain appeared out of proportion to 
clinical findings.  In fact, the veteran's disability picture 
does not present manifestations that could be regarded as 
presenting an exceptional or unusual disability and the 
evidence is not reflective of factors that take it outside of 
the norm, such as frequent hospitalizations.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board finds 
that the disability at issue does not warrant referral for 
the assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b) (2004).

TDIU Rating

The veteran also contends that he is entitled to a TDIU 
rating. 

A TDIU may be assigned where the scheduler rating is less 
than total when the disabled person is, in the judgment of 
the Board, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, this shall be ratable at 
60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent disability or 
more.  38 C.F.R. § 4.16(a).

Here, the veteran is service connected for coccydynia due to 
removal of the coccyx and for residual scar from removal of 
the coccyx, each evaluated as 10 percent disabling.  Even 
though disabilities resulting from a common etiology or a 
single accident are considered one disability for the 
purposes of TDIU ratings, the veteran's disability ratings 
only combine for a 20 percent disability rating.  See 
38 C.F.R. §§ 4.16, 4.25 (2004).  As the veteran does not have 
a service-connected disability that is individually evaluated 
at 60 percent or higher or a combination of service-connected 
disabilities with a combined disability evaluation of 70 
percent with at least one rated as 40 percent disabling, the 
Board concludes that a TDIU is not warranted on a schedular 
basis.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2004).  

If, however, the rating board considers that the veteran is, 
in fact, unemployable because of service-connected 
disabilities, in spite of not meeting the schedular criteria, 
such a case is to be referred to the Director, Compensation 
and Pension Service, for extra-schedular consideration.  To 
receive compensation for being totally disabled, a claimant 
must be unemployable solely as a result of service-connected 
disabilities.  For a veteran to prevail on such a claim, it 
is necessary that the record reflect some factor that places 
him in a different position than other veterans with the same 
disability rating.  The sole fact that a veteran is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment. 
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment. See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

In determining whether a veteran is entitled to a TDIU, 
neither his nonservice-connected disabilities nor his 
advancing age may be considered.  38 C.F.R. §§ 3.340, 
3.341(a), 4.19; Hersey v. Derwinski, 2 Vet. App. 91, 94 
(1992).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the United 
States Court of Appeals for Veterans Claims (CAVC) referred 
to apparent conflicts in the regulations pertaining to 
individual unemployability benefits.  Specifically, the CAVC 
indicated there was a need to discuss whether the standard 
delineated in the controlling regulations was an "objective" 
one based on the average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.  The Board is bound in its decisions by the 
regulations, the Secretary's instructions, and the precedent 
opinion of the chief legal officer of VA. 38 U.S.C.A. § 
7104(c).

In a pertinent precedent decision, VA's General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation. VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. 
Reg. 2317 (1992).

In Moore v. Derwinski, 1 Vet. App. 83 (1991), the CAVC 
indicated that the unemployability question (i.e., the 
ability or inability to engage in substantial, gainful 
activity), had to be viewed in a practical manner, and that 
the thrust of the query was whether a particular job was 
realistically within the veteran's physical and mental 
capabilities.

Here, the veteran's September 2002 formal TDIU claim reflects 
that the veteran indicated that he had two years of high 
school education and had last worked in October 1999 at a 
production job.  Later statements reflect that he has a 
general education development (GED) diploma.

Clinic records show that in August 1999 the veteran injured 
himself at work.  Specifically, he hurt his low back while 
moving a heavy object.  He indicated that any bending or 
lifting that he did subsequent to the injury aggravated his 
pain considerably.  The records show that the veteran has 
severe pain due to lumbosacral strain.  August and September 
1999 reports reflect that the veteran was able to return to 
work but that his work ability was modified with restrictions 
on climbing, bending, stooping, twisting, and lifting over a 
certain weights due to an assessment of acute lumbosacral 
strain.  September 1999 treatment notes reflects that the 
veteran indicated that his pain had reduced but he still 
complained of pain when lifting or bending.  In October 1999, 
the employment medical records show that his back strain was 
resolved and he was able to return to regular work.

An April 2000 clinic letter reflects that the veteran was 
bothered with prolonged sitting, bending, stooping, sitting 
up, walking, and with work.

A September 2000 consultation report reflects that the 
veteran had most recently worked straightening metal at a 
plant; a job that he indicated involved a lot of activity and 
bending over to do work.  The report shows that prior to 
this, he had worked as an automobile salesman for 17 years.

A May 2001 note from the veteran's treating physician 
indicates that the veteran needed to move out of the 
industrial setting and that he needed to change to office 
work due to medical problems.  A November 2001 human 
resources letter reflects that it had been determined by the 
plant physician that there was no job in the production area 
of the workplace that would allow the veteran to do work 
within the intention of the restrictions placed by the 
veteran's physician.  The veteran's employer was unable to 
return the veteran to work but the veteran was to inform the 
employer if his work restrictions changed.

A February 2002 facsimile from the veteran's treating 
physician reflects that the veteran had chronic pain with a 
poor prognosis.

The veteran's May 2003 substantive appeal reflects that he 
asserted that he lost his job due to his service-connected 
disability.  The veteran asserts in a July 2003 statement 
that he had not been able to hold down fulltime employment 
since his discharge from active duty.

A July 2004 VA spine examination report reflects he again 
stated that he could not work secondary to his pain.

To begin, while the veteran asserts that he was unable to 
maintain his last employment due to his service-connected 
disability, the employment and medical evidence of record 
does not clearly and specifically indicate that the veteran's 
service-connected coccyx disability was the reason for his 
industrial work limitations.  While clarification from the 
veteran's last employer was sought as to the medical 
condition resulting in the veteran no longer being able to 
work in an industrial setting, the veteran did not submit any 
such evidence and did authorize VA to obtain such evidence on 
his behalf.

The record reveals that the veteran has a GED diploma and has 
not maintained fulltime employment since his last industrial 
job in October 1999.  While clinic records (from the previous 
employer) show that the veteran was able to return to work, 
the veteran's private treating physician subsequently 
submitted evidence that the veteran should no longer work in 
the industrial setting.  The treating physician indicated 
that he should be in an office setting instead.  Only the 
veteran indicates that he is unable to work at all, and also 
that his inability to work is due to his service-connected 
coccyx disability.  Furthermore, while surgery was 
recommended to the veteran, there is no indication other than 
the veteran's own statements that the recommended surgery 
would result in the veteran being unemployable.

The competent medical evidence of record does not reveal that 
the veteran's service-connected coccyx disability, to include 
coccydynia and scars, renders him unemployable.  While the 
June 2002 VA examination reports show that the veteran had an 
extreme disability that incapacitated him due to pain, later 
evidence indicates that the veteran's subjective complaints 
are out of proportion to clinical findings.  Regardless, a 
disability rating itself is recognition that industrial 
capabilities are impaired, and the veteran is in receipt of 
benefits for a combined 20 percent disability rating due to 
his service-connected disability.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).  As the competent medical evidence 
of record does not indicate that the veteran is incapable of 
substantially gainful employment due to his service-connected 
coccyx condition, an award of TDIU benefits is not warranted.  


ORDER

An increased rating for coccydynia due to removal of the 
coccyx is denied.

A increased rating for a residual scar from removal of the 
coccyx is denied.

A TDIU rating is denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


